I am of the opinion that the agreement set out in the prevailing opinion constitutes a contract of sale reserving in the seller an option to rescind the contract if the purchaser failed to pay the notes when the same became due. If the seller should have exercised his option to rescind the contract, he would have been entitled to a return of the property sold and to no other relief. Under the contract, however, the seller was not bound to exercise his option to rescind the contract. He had a right, as was done in this case, to waive his right to rescind and sue upon the notes. The contract was not a mortgage within the meaning of Comp. Laws Utah 1917, § 7230.
I concur in the order affirming the judgment.